         Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    CALEB AND BROWN PTY. LTD.,

                       Plaintiff,
                                                20 Civ. 8612 (LAP)
    -against-
                                                        ORDER
    JON BARRY THOMPSON et al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

        Plaintiff Caleb and Brown Pty. Ltd. (“Plaintiff” or “Caleb

and Brown”) commenced this action asserting claims under state

law and the Racketeer Influenced and Corrupt Organization Act,

18 U.S.C. § 1962(c) against, among other defendants, Lee Jason

Ratner (“Defendant”).       Plaintiff filed its complaint on October

15, 2020,1 and subsequently filed an affidavit of service

indicating that the complaint was served on Defendant on

November 10, 2020.2       After Defendant failed to respond to the

complaint, Plaintiff obtained a Clerk’s Certificate of Default3

as to Mr. Ratner and moved for default judgment.

        Before the Court is Plaintiff’s motion for default

judgement pursuant to Fed. R. Civ. P. 55(b)(2) (dkt. no. 42),4


1 (See Complaint, dated Oct. 15, 2020 [dkt. no. 1].)
2 (See Affidavit of Service, dated Nov. 10, 2020 [dkt. no. 25].)
3 (See Clerk’s Certificate of Default, dated Dec. 3, 2020 [dkt.

no. 32].)
4 (See Proposed Order to Show Cause for Default Judgment, dated

Dec. 19, 2020 [dkt. no. 42]; see also Plaintiff’s Memorandum of
                                       1
         Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 2 of 11



which Defendant has opposed upon receipt of the Court’s order to

show cause.5     Defendant cross moves to vacate the Clerk’s Entry

of Default,6 which Plaintiff likewise has opposed.

       For the reasons described below, Plaintiff’s motion for

default judgement (dkt. no. 42) is DENIED, and Defendant’s

cross-motion to vacate the Clerk’s Entry of Default (dkt. no.

50) is GRANTED.

  I.      Applicable Law

       1. Federal Rule of Civil Procedure 55(a)-(b)

       Under Federal Rule of Civil Procedure 55(a), “[w]hen a

party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend . . . the clerk must

enter the party’s default.”        Fed. R. Civ. P. 55(a).       Where

Plaintiff’s claim is not for a sum certain, “the party must

apply to the court for a default judgment.”           Fed. R. of Civ. P.

55(b).     “A court may not properly enter a default judgment

unless it has jurisdiction over the person of the party against




Law in Reply to Ratner’s Opposition to Plaintiff’s Motion for
Default Judgment and in Opposition to Ratner’s Cross Motion to
Vacate the Clerk’s Certificate of Default (“Pl. Opp.”), dated
Jan. 27, 2021 [dkt. no. 55].)
5 (See Order to Show Cause for Default Judgement Against Lee

Jason Ratner (“Order to Show Cause”), dated Dec. 22, 2020 [dkt.
no. 43].)
6 (See Notice of Cross Motion, dated Jan. 20, 2021 [dkt. no. 50];

Memorandum of Law in Opposition to Default Motion and in Support
of Cross-Motion to Vacate (“Def. Mot.”), dated Jan. 20, 2021
[dkt. no. 51].)
                                       2
      Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 3 of 11



whom the judgment is sought, ‘which also means that he must have

been effectively served with process.’”       Lian Qing Yu v. 58

Asian Corp., No. 16-CV-7590 (AJN), 2018 WL 1415214, at *1

(S.D.N.Y. Mar. 20, 2018) (quoting Copelco Capital, Inc. v. Gen.

Consul of Bol., 940 F. Supp. 93, 94 (S.D.N.Y. 1996)).          Although

a court has “no judicial discretion when considering a

jurisdictional question such as the sufficiency of process,”

“when confronted with equally reliable but conflicting accounts,

courts should resolve any doubts in favor of the party seeking

relief.”   Am. Inst. Of Certified Pub. Accountants v. Affinity

Card, Inc., 8 F. Supp. 2d 372, 375-76 (S.D.N.Y. 1998) (citing

Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993), and

Sony Corp. v. Elm State Elec., Inc., 800 F.2d 317, 320 (2d Cir.

1986)).    “Once a defendant challenges the sufficiency of service

of process, the burden of proof is on the plaintiff to show the

adequacy of service.”    Commer v. McEntee, 283 F. Supp. 2d 993,

997 (S.D.N.Y. 2003) (quoting Howard v. Klynveld, 977 F. Supp.

654, 658 (S.D.N.Y. 1997)).

    Under Federal Rule of Civil Procedure 4, an individual may

be served by (1) personally delivering to the individual a copy

of the summons and complaint personally; (2) leaving the

complaint and summons at the individual’s “dwelling or usual

place of abode with someone of suitable age and discretion who

resides there”; (3) delivering a copy of the complaint and

                                    3
         Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 4 of 11



summons to an agent authorized to receive service of process; or

(4) in a manner prescribed by state law.           Fed. R. Civ. P. 4.

    2. Federal Rule of Civil Procedure 55(c)

    Rule 55(c) provides that “[t]he court may set aside an

entry of default for good cause, and it may set aside a default

judgment under Rule 60(b).”        Fed. R. Civ. P. 55(c); see Enron

Oil, 10 F.3d at 95 (“After default or a default judgment has

been entered, Rule 55(c) grants a litigant the right to petition

to set either aside.”).        “[B]ecause defaults are generally

disfavored and are reserved for rare occasions, when doubt

exists as to whether a default should be granted or vacated, the

doubt should be resolved in favor of the defaulting party.”               Id.

at 96.     Good cause under Rule 55(c) “should be construed

generously,” and “[t]he dispositions of motions for entries of

defaults . . . and relief from the same under Rule 55(c) are

left to the sound discretion of a district court because it is

in the best position to assess the individual circumstances of a

given case . . . .”       Id. at 95–96.     “In determining whether to

vacate a default or default judgment, the Court must consider

three factors: ‘(1) whether the default was willful; (2) whether

setting aside the default would prejudice the adversary; and (3)

whether a meritorious defense is presented.’”            Del Med. Imaging

Corp. v. CR Tech USA, Inc., No. 08 Civ. 8556 (LAP), 2010 WL

1487994, at *4 (S.D.N.Y. Apr. 13, 2010) (citing Enron Oil, 10

                                       4
        Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 5 of 11



F.3d at 96).     “The Court may also consider ‘whether the entry of

default would bring about a harsh or unfair result.’”            Id.

  II.    Discussion

    Defendant contends that the Court should not enter default

judgment because Mr. Ratner purportedly was never served with a

summons in this action and that, in any case, good cause exists

here to vacate an entry of default.

  1. Sufficiency of Service

    Plaintiff contends that Mr. Ratner was served with a copy

of the Summons and Complaint on November 10, 2020 by personal

delivery.    Plaintiff points to the process server’s affirmation

stating that Mr. Ratner was served personally with a summons and

complaint in New Canaan, Connecticut on November 10, 2020 at

6:30 p.m.    (Affirmation of Service, filed Nov. 30, 2020 [dkt.

no. 25].)    Accordingly, Mr. Ratner’s time to respond to the

Complaint lapsed on December 1, 2020.

    Mr. Ratner disputes this account.          He contends that he was

never in fact served personally with a summons and that the

Clerk’s certificate of default should be vacated as a result.

In support of his motion to vacate, Mr. Ratner submits an

affidavit in which he states that he was never served in

Connecticut on November 10, 2020 at 6:30 p.m. (Def. Mot. at 4-5;

Ratner Decl. ¶¶ 4, 6), which is the time the process server’s

affidavit states that he served Mr. Ratner.          Mr. Ratner claims

                                      5
      Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 6 of 11



that, although he does not remember the evening of November 10,

2020 specifically, he typically does his grocery shopping

between 6:00 p.m. and 7:00 p.m. and believes that he was not

home at the time the process server states that service was

effected. (Def. Mot. at 4; Ratner Decl. ¶ 7).         Plaintiff

contends that Mr. Ratner’s attestation that he typically shops

for groceries in the evenings cannot to rebut a sworn statement

from an uninterested process server (see Pl. Reply at 3.)

    The Court finds that Mr. Ratner’s challenge to the adequacy

of service is sufficient to vacate the Clerk’s entry of default

in this instance.    The process server’s attestation submitted by

Plaintiff provides few details, none about the person who was

served with the summons and complaint.       By contrast, Mr. Ratner

has provided a more detailed account according to which he says

he was never served with process, typically is out of his home

grocery shopping during the hours in which service was allegedly

effected, and has submitted supporting documentation showing a

grocery store transaction on the date the process server states

that Mr. Ratner was served.     Although this by no means shows

conclusively that Mr. Ratner was not served, at a minimum it

amounts to “a believable ‘conflicting account[ ]’ of service of

process, and this Court is therefore obligated to resolve its




                                    6
       Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 7 of 11



doubts in favor of the Defendant[].”7        Lian Qing Yu, 2018 WL

1415214 at *3 (quoting Am. Inst. Of Certified Pub. Accountants,

8 F. Supp. 2d at 375-76).

      Accordingly, Mr. Ratner’s cross motion to vacate the

clerk’s entry of default is granted.

    2. Vacating the Entry of Default

      Independent of the issues with service, upon consideration

of the Enron Oil factors described above the Court finds that

good cause exists to vacate the Clerk’s entry of default under

FRCP 55(c).

      First, Mr. Ratner’s default was not willful.         “A default

should not be set aside when it is found to be willful.”           Action



7 The cases that Plaintiff cites do not compel the opposite
result. In Old Republic Ins. Co. V. Pac. Fin. Servs. of Am.,
Inc., 301 F.3d 54, 56 (2d Cir. 2002), the process server’s sworn
affidavit stated that the served individual was identified to
him by company security as a company officer, and defendant’s
affidavit, submitted thirteen years after default judgment was
entered, failed to contradict any of these “specific facts.”
Id. Moreover, in Old Republic, the Court of Appeals found that
there was “ample evidence” from which the district court could
conclude that Defendant’s affidavit was not credible. In Leung
v. New York Univ., No. 08-CV-05150 (GBD), 2016 WL 1084141, at *8
(S.D.N.Y. Mar. 17, 2016), there was no dispute that an agent for
Defendant actually accepted service of process. And in CIT
Bank, N.A. v. Nwanganga, 328 F. Supp. 3d 189 (S.D.N.Y. 2018),
the Defendant did not file a sworn denial of the receipt of
service to rebut the Affidavit of Service, id. at 99. By
contrast, here Mr. Ratner has submitted a sworn refutation of
service in response to an affidavit of service generally lacking
in detail.

                                     7
      Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 8 of 11



S.A. v. Marc Rich & Co., 951 F.2d 504, 507 (2d Cir. 1991).

“‘Willfulness,’ in the context of a default, refers to conduct

that is more than merely negligent or careless.”         Walden v.

Lorcom Techs., Inc., No. 05-CV-3600 (ARR)(RER), 2007 WL 608151

at *3 (E.D.N.Y. Feb. 23, 2007) (emphasis in original) (citing

Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir.

1996)).   “Courts in this District have noted that the relevant

inquiry for determining willfulness is the defaulting party's

actions after it became aware of the existence of the litigation

or entry of default.”    Parisienne v. Heykorean, Inc., No. 19-CV-

2257 (VSB), 2019 WL 6324632, at *2 (S.D.N.Y. Nov. 26, 2019)

(quoting In re FKF 3, LLC, 501 B.R. 491, 502 (S.D.N.Y. 2013).

In this Circuit, “a defendant's prompt application for a motion

to set aside an entry of default suggests that the default was

not willful.”   Johnson v. New York Univ., 324 F.R.D. 65, 70

(S.D.N.Y. 2018), aff'd, 800 F. App'x 18 (2d Cir. 2020).

    Mr. Ratner acted expeditiously upon being notified of the

order to show cause.    After being served with the order to show

cause on December 28, 2020, Mr. Ratner retained counsel and

filed his motion on January 20, 2021.       Courts have found a

defendant’s action in response to notice of default to mitigate

a finding of willful default under similar circumstances.              See

e.g., Swarna v. Al-Awadi, 622 F.3d 123, 143 (2d Cir. 2010)

(finding default was not willful where defendant retained

                                    8
      Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 9 of 11



counsel one day after receiving plaintiff's motion for default

judgment and one week later filed for an extension of time to

respond); Parisienne, 2019 WL 6324632 at *2 (finding no

prejudice where plaintiff moved to vacate default nine days

after it purportedly learned of the action).         Accordingly, the

Court finds that Defendant has shown that his default was not

willful.

    Second, and for similar reasons, Plaintiff has not

established prejudice sufficient to preclude vacatur of the

entry of default.    “[D]elay standing alone does not establish

prejudice sufficient to defeat a motion to vacate a default.”

Enron Oil Corp., 10 F.3d at 98.         Here, Plaintiff does not argue

that the delay caused by Defendant’s failure to respond to the

complaint “will result in the loss of evidence, create increased

difficulties of discovery, or provide greater opportunity for

fraud and collusion,” the showing that courts require to find

sufficient prejudice.    See Davis v. Musler, 713 F.2d 907, 916

(2d Cir. 1983) (internal quotation marks and citation omitted).

Moreover, this Court has recognized that “it would be almost

impossible to establish [ ] prejudice’ where the defaulting

party ‘filed an appearance with the Court less than one month

after [the non-defaulting party] filed its motion for a default

judgment.’”   Johnson, 324 F.R.D. at 71 (quoting Sea Hope

Navigation Inc. v. Novel Commodities SA, 978 F. Supp. 2d 333,

                                    9
     Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 10 of 11



339 (S.D.N.Y. 2013)).    Given that Defendant’s counsel filed a

notice of appearance (dkt. no. 54) and his motion on January 20,

2021, less than a month after receiving notice of the order to

show cause (dkt. no. 44), Plaintiff has not established

sufficient prejudice here barring vacatur of the entry of

default.

    Third, and finally, Mr. Ratner has advanced defenses that

could prove meritorious in opposing Plaintiff’s complaint.             On a

motion to vacate, a movant need not show that its meritorious

defense “will carry the day,” Enron Oil Corp., 10 F.3d at 98,

but must show that “the evidence submitted, if proven at trial,

would constitute a complete defense.”       Id.    “A defense is

meritorious if it is good at law so as to give the fact finder

some determination to make.”     Am. Alliance Ins. Co., 92 F.3d at

61 (citation omitted).

    Here, Defendant meets this “low threshold.”          Parisienne,

2019 WL 6324632 at *3 (quoting Johnson, 324 F.R.D. at 72).             As

to the RICO claims alleged in the complaint, Ratner contends

that he resigned his position and ceased any involvement with

the defendants on July 13, 2018, (Ratner Decl. ¶ 11), prior to

the wrongdoing alleged in the complaint.          If this fact was

proven at trial it would constitute a complete defense.

Moreover, as Defendant notes, in the event that Plaintiff’s RICO

claims fail, the Court could decline to exercise supplemental

                                   10
     Case 1:20-cv-08612-LAP Document 89 Filed 09/16/21 Page 11 of 11



jurisdiction over the state law claims. (Def. Mot. at 18.);

Zohar CDO 2003-1, Ltd. v. Patriarch Partners, LLC, 286 F. Supp.

3d 634, 655 (S.D.N.Y. 2017).     At this stage, the Court finds

that Mr. Ratner adequately states a defense for purposes of a

Rule 55(c) set aside of an entry of default.

    Accordingly, the Court finds that good cause provides a

sperate basis for vacating the entry of default and warrants

allowing Mr. Ratner the opportunity to file a responsive

pleading.

  III. Conclusion

    For the foregoing reasons, Plaintiff’s motion for default

judgement (dkt. no. 42) is DENIED, and Defendant’s cross-motion

(dkt. no. 50) to vacate the Clerk’s Entry of Default (dkt. no.

34) is GRANTED.

    Mr. Ratner shall answer or otherwise respond to the

complaint no later than October 6, 2021.

    SO ORDERED.

Dated:      New York, New York
            September 16, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   11
